Exhibit 10.16

 

LOGO [g453091img001.jpg]

 

 

LOGO [g453091g88p67.jpg]

January 28, 2013

Sean P. Nolan

 

  Re: Employment with InterMune, Inc.

Dear Sean:

On behalf of InterMune, Inc. (“InterMune” or the “Company”), I am pleased to
extend to you this official offer of employment with InterMune as Executive Vice
President, Chief Business Officer, reporting to Dan Welch, Chairman, CEO &
President in our Brisbane, California office beginning on a Monday, February 11,
2013. InterMune may change your position, duties, supervisor and work location
from time to time as it deems appropriate. This position is a full time, exempt
position.

Your employment is subject to approval by InterMune’s Board of Directors, to
proof of your legal right to work in the United States, and to your completing
the INS Employment Eligibility Verification Form I-9. Your employment also is
subject to successful verification of your professional references, and to our
standard pre-employment process, which includes completion of an employment
application and successful completion of a standard background check.

Compensation

If you accept this offer and begin employment, you will receive an initial base
salary of $35,416.67 per month (equivalent to $425,000 per year), paid on a
semi-monthly basis on our regular paydays. Deductions required by law or
authorized by you will be taken from each paycheck.

Additionally, you will be eligible to participate in our discretionary incentive
bonus program designed to provide a financial reward for achieving performance
goals. The incentive plan will be based on two criteria: your individual
performance against your goals as determined by your manager and InterMune’s
performance as determined by InterMune’s senior management. For 2012, your
target bonus will be 45% of your base pay; the maximum bonus generally available
is 150% of target.

INTERMUNE, INC.

3280 Bayshore Boulevard

Brisbane, CA 94005-1021

Tel: (415) 466-2200

Fax: (415) 466-2300

 

LOGO [g453091img002.jpg]



--------------------------------------------------------------------------------

 

Sean P. Nolan.

January 28, 2013

Page 2

 

You also will be eligible to participate in InterMune’s Equity Incentive Plan.
Following commencement of your employment, a grant of an option to purchase
376,000 equity units under InterMune’s Equity Incentive Plan will be recommended
to the Compensation Committee of the InterMune Board of Directors on your
behalf. The grant will be comprised of (a) an option to purchase 188,000 shares
of Common Stock, and (b) 75,200 shares of restricted stock. The option and
shares of restricted stock will vest over a period of four years beginning on
the date of your employment and the option exercise price will be the NASDAQ
closing price of InterMune’s common stock on the fifth business day of the month
following the month in which you begin employment. The exercise of any options
will be subject in all respects to the terms of your stock option agreement and
the Equity Incentive Plan. The restricted stock will be subject in all respects
to the terms of your restricted stock agreement and the Equity Incentive Plan.
All option and restricted stock grants are subject to final approval by the
Compensation Committee of the InterMune Board of Directors.

For the first 36 months of your continued employment with InterMune, the company
will provide you a monthly living allowance of $6,500 gross. This allowance is
to offset your cost to secure housing and ground transportation while working at
our Brisbane Office. No other reimbursement will be made for these costs.

Employee Benefit

As a full-time employee, you will be eligible for paid time-off benefits, such
as sick leave and holidays, in accordance with our policies for similarly
situated employees. You also will be eligible to participate in InterMune’s
employee benefit plans, in accordance with the terms and eligibility
requirements of those plans. Currently, InterMune maintains group health
insurance, vision and dental plans, a short and long-term disability plan, a
Flexible Spending Account plan, a group Life Insurance and AD&D plan, a 401(k)
savings plan, a Long Term Care plan and an Employee Stock Purchase Plan.

InterMune reserves the right to modify, amend or discontinue any benefit plan at
any time, in its sole discretion. You may receive such other benefits as we may
determine from time to time, in our sole discretion.



--------------------------------------------------------------------------------

 

Sean P. Nolan.

January 28, 2013

Page 3

 

Benefits upon Separation

Severance Pay in the Event of Termination (Not For Cause) Absent a Change in
Control of InterMune. As a member of the InterMune’s Leadership Team, you will
be entitled to the following benefits in the event your employment is terminated
by InterMune other than for “Cause” or in the event of a “Change in Control” of
InterMune (as those terms are defined below). Although you at all times will
remain an at-will employee of InterMune, InterMune agrees that in the event your
employment is terminated by the Company other than for “Cause” prior to, or more
than 12 months after, a “Change in Control” of InterMune, you will receive the
following benefits subject to your delivery to the Company of a general release
in a form acceptable to InterMune that becomes effective and irrevocable within
60 days following your termination of employment:

 

  •  

If you have completed less than one (1) full year of service as of the date of
your termination of employment, you will receive twelve (12)) months’ base
salary at your final rate of pay, payable in a single cash lump sum on the 60th
day following your termination of employment; in the event you elect COBRA
continuation coverage, InterMune will reimburse you for, or directly pay, your
COBRA premiums until the earlier of twelve (12) months following your
termination of employment or the date you become eligible for coverage under
another employer’s health plans; and six (6) months immediate acceleration of
vesting of each of your outstanding equity grants, whether stock options or
restricted shares

 

  •  

If you have completed at least one (1) year but less than two (2) years of
service, as of the date of your termination of employment, you will receive
twelve (12)) months’ base salary at your final rate of pay, payable in a single
cash lump sum on the 60th day following your termination of employment; in the
event you elect COBRA continuation coverage, InterMune will reimburse you for,
or directly pay, your COBRA premiums until the earlier of twelve (12) months
following your termination of employment or the date you become eligible for
coverage under another employer’s health plans; and nine (9) months immediate
acceleration of vesting of each of your outstanding equity grants, whether stock
options or restricted shares

 

  •  

If you have completed two (2) years of service or more as of the date of your
termination of employment, you will receive twelve (12)) months’ base salary at
your final rate of pay, payable in a single cash lump sum on the 60th day
following your termination of employment; in the event you elect COBRA
continuation coverage, InterMune will reimburse you for, or directly pay, your
COBRA premiums until the earlier of twelve (12) months following your
termination of employment or the date you become eligible for coverage under
another employer’s health plans; and twelve (12) months immediate acceleration
of vesting of each of your outstanding equity grants, whether stock options or
restricted shares

 

  •  

If such termination not for Cause occurs in the second half of the calendar
year, you also will receive a pro rata share of your target bonus for that year
payable in a cash lump sum on the 60th day following your termination of
employment.

The acceleration of vesting provided for in this section of this agreement is
intended to be in lieu of any acceleration rights provided in any operative
stock option agreement or restricted stock agreement you sign, and in addition
to any acceleration rights provided in the operative Equity Incenitve Plan
documents. All other terms and conditions applicable to your equity grants,
e.g., with regard to exercise after termination, forfeiture, etc., will continue
to be governed by the operative stock option agreement, restricted stock
agreement and Equity Incentive Plan document.



--------------------------------------------------------------------------------

 

Sean P. Nolan.

January 28, 2013

Page 4

 

Compensation upon Change in Control of InterMune. In the event that within the
period of time commencing upon the signing of a definitive agreement that
contemplates a Change in Control and ending on the first anniversary of such
Change in Control: (i) your employment is terminated by InterMune or its
successor without Cause, or (ii) you resign your employment with InterMune for
“Good Reason” , then, in lieu of any severance benefits payable to you pursuant
to the preceding paragraphs, you will receive the following benefits subject to
your delivery to the Company of a general release in a form acceptable to
InterMune that becomes effective and irrevocable within 60 days following your
termination of employment:

(a) Cash Compensation: Two (2) years base salary at your final rate of pay
payable in a single cash lump sum on the 60th day following your termination of
employment and in the event you elect COBRA continuation coverage, InterMune
will reimburse you for, or directly pay, your COBRA premiums until the earlier
of the second anniversary of your termination of employment or the date you
become eligible for coverage under another employer’s health plans. In the event
your termination of employment occurs in the second half of the calendar year,
you also will receive a pro rata share of your target bonus for that year
payable in a single cash lump sum on the 60th day following your termination of
employment.

(b) Options or Restricted Share Grants: Vesting of all outstanding equity grants
(including InterMune stock option grants, InterMune restricted stock grants, and
any grants made by the acquiring entity) will immediately accelerate. All other
terms and conditions applicable to your equity grants, e.g., with regard to
exercise after termination, forfeiture, etc., will continue to be governed by
the operative stock option agreement, restricted stock agreement and Equity
Incentive Plan documents.

Section 409A

Notwithstanding any provision to the contrary in this letter, no amount deemed
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), shall be payable pursuant to the preceding two
paragraphs unless your termination of employment constitutes a “separation from
service” with the Company within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other guidance promulgated thereunder.



--------------------------------------------------------------------------------

 

Sean P. Nolan.

January 28, 2013

Page 5

 

Further notwithstanding any provision to the contrary in this letter, if you are
deemed by the Company at the time of your separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which you are
entitled under this letter is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
benefits shall not be provided to you prior to the earlier of (i) the expiration
of the six-month period measured from the date of the your “separation from
service” with the Company (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code) or (ii) the date of your death. Upon the
first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
paragraph shall be paid in a lump sum to you, and any remaining payments due
under the letter shall be paid as otherwise provided herein.

To the extent that any reimbursements payable pursuant to this letter are
subject to the provisions of Section 409A of the Code, any such reimbursements
payable to you pursuant to this letter shall be paid to you no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and your right to
reimbursement under this letter will not be subject to liquidation or exchange
for another benefit.

Definitions

For purposes of this letter, “Cause” shall mean any of the following:

 

  •  

Willful refusal to follow lawful and reasonable corporate policy or Chief
Executive Officer directives; or

 

  •  

Willful failure, gross neglect r; or

 

  •  

Willful act that intentionally or materially injures the reputation or business
of the Company; or

 

  •  

Willful breach of confidentiality that has a material adverse affect on the
Company; or

 

  •  

Fraud or embezzlement; or

 

  •  

Indictment for criminal activity.

For purposes of this letter, “Change in Control” shall mean any of the
following:

 

  •  

A sale, lease or other disposition of all or substantially all of the securities
or assets of the Company; or

 

  •  

A merger or consolidation in which the Company is not the surviving corporation;
or

 

  •  

A reverse merger in which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise.



--------------------------------------------------------------------------------

 

Sean P. Nolan.

January 28, 2013

Page 6

 

For purposes of this letter, “Good Reason” shall mean any of the following
undertaken without your written consent:

 

  •  

a material diminution in your duties, title or compensation, or

 

  •  

a requirement that you relocate more than 80 km (50 miles) from your
then-current employment location

Notwithstanding the foregoing, you shall not have “Good Reason” to resign your
employment unless you provide InterMune with written notice specifying the
condition giving rise to Good Reason within 90 days after its initial
occurrence, InterMune fails to cure the condition giving rise to Good Reason
within 30 days of its receipt of such written notice (the “cure period”) and
your resignation is effective within 30 days after the expiration of InterMune’s
cure period.

Employment with InterMune is at will. “Employment at will” means that you are
free to resign from your employment at any time, for any reason or no reason,
with or without cause and with or without notice. Similarly, InterMune may
terminate your employment at any time for any legal reason, with or without
cause and with or without notice. By accepting this offer of employment, you
agree that your employment is at will, and acknowledge that no one, other than
the Chief Executive Officer of InterMune, has the authority to promise you
anything to the contrary and that any such agreement must be in writing and
signed by both you and the Chief Executive Officer of InterMune to be effective.

We believe that your employment with InterMune requires a full-time commitment.
Employment with any other entity, or for yourself in competition with InterMune,
is not permitted unless expressly authorized by InterMune in writing.

As an InterMune employee, you will be expected to abide by company rules and
regulations and acknowledge in writing that you have read and agree to abide by
the provisions of InterMune’s Employee Handbook.

During the course of your employment, you may create, develop or have access to
confidential information belonging to InterMune, including trade secrets and
proprietary information, such as clinical and other scientific data, customer
information, business plans, marketing plans, unpublished financial information,
software, source codes, and personnel information. You agree that as a condition
of your employment with InterMune, you will sign and comply with the enclosed
InterMune Proprietary Information and Inventions Agreement, which contains
certain commitments regarding confidentiality. By accepting employment with
InterMune, you also agree to keep all InterMune information strictly
confidential, and not to use it or disclose it to any person or entity, except
as is necessary in the ordinary course of performing your work. You further
acknowledge that your obligation to protect our confidential information from
disclosure exists both during your employment and after it ends. You also agree
that at the termination of your employment, for any reason, you will return to
us all copies (including electronic copies) of any documents or other materials
you have that refer to or contain InterMune’s confidential information,
including notebooks, manuals, letters and customer lists.



--------------------------------------------------------------------------------

 

Sean P. Nolan.

January 28, 2013

Page 7

 

In your work for InterMune, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. You agree to act
in accordance with any valid non-disclosure agreements to which you may be
subject. You will be expected to use only that information which is generally
known and used by persons with training and experience comparable to your own,
which is common knowledge in the industry or otherwise legally in the public
domain, or which is otherwise provided or developed by InterMune. By accepting
this offer of employment, you acknowledge that you will be able to perform your
duties within these guidelines. You further agree that you will not bring onto
InterMune’s premises any unpublished documents or property belonging to any
former employer or other person to whom you have an obligation of
confidentiality.

You also agree, if you accept this offer of employment, that for a period of two
years after your employment ends, you will not solicit any InterMune employee or
consultant to leave his or her employment or consulting relationship with
InterMune in order to begin employment or a consulting relationship with any
company or business in actual or potential competition with InterMune.

The terms described in this letter, together with your Proprietary Information
and Inventions Agreement, replace all prior agreements, understandings, and
promises between InterMune and you, whether oral or written, concerning the
terms and conditions of your employment with InterMune. Any modification of this
agreement will be effective only if it is in writing and is signed by both you
and the Chief Executive Officer of InterMune.

This Agreement will be interpreted in accordance with California law.

Sean, I am pleased to extend this offer of employment to you, and hope that your
association with InterMune will be successful and rewarding. Please indicate
your acceptance of this offer by signing this letter below and returning the
letter as soon as possible. A copy of this letter is enclosed for your records.



--------------------------------------------------------------------------------

 

Sean P. Nolan.

January 28, 2013

Page 8

 

    Sincerely,     InterMune, Inc.    

/s/ Daniel G. Welch

    Daniel G. Welch     Chairman, CEO and President

I understand and agree to the foregoing terms and conditions of employment with
InterMune, Inc.

 

/s/ Sean P. Nolan

    February 28, 2013 Sean P. Nolan     Date            